DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicants arguments filed on 2/4/2021 have been fully considered as follows.
Applicants argues that the 35 USC 112(b) rejection to the claims should not be maintained in view of the amendments.  This argument is persuasive in view of the amendments. Therefore, the rejection is not maintained.
Applicant argues that the reference used in the 35 USC 102 rejections does not have a publication date and does not teach “first loads having their own load IDs, obtaining the load ID, and on the basis of the load ID received.”  However, the argument is moot due to the new ground of rejection.
Claim Objections
Claim 3 objected to because of the following informalities:  Claim 3 Page 3 Line 1 reads “disposed in in any one of a” Suggest changing to “disposed in any one of a”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grunfeld (US 20120242492 A1)
In Claim 1, Grunfeld teaches An on-vehicle controller, comprising: ([0009] In accordance with the invention, each seat of a movie theater, concert hall, auditorium, bus, ship, airplane or the like is equipped with an occupancy sensor to detect whether the seat is being occupied and to transmit the signal accordingly to a central processor or computer system, which can be a CPU, a controller or the like.) module drivers capable of being disposed in any one of a plurality of areas on a vehicle to control first loads having their own load IDs (Fig. 5 element 50 smart sensor element 40 sensor [0036] each seat is provided with its own smart sensor 50, which is a small electronic subsystem as illustrated in FIG. 5. That smart sensor 50 includes the physical sensor 40 described above, or possibly a wireless sensor connected thereto, with a local CPU 52 that is programmed with the seat address 54 at which it is located and also includes a power interface 60 and a communication port 56 [0038] the contact sensor 40 may be provided as a ribbon or strip positioned in the upholstery, attached to the seat cushion, or the like. [0039] a radio frequency ID tag (RF ID tag) with a unique code can be provided at each strip sensor such that the RF ID tag is enabled when sufficient weight is applied to the seat and a local reader); and a power distribution section configured so as to be able to communicate with the module drivers and so as to store the module driver IDs allocated to the plurality of areas while being associated with the respective load IDs ([0028] Referring now to FIG. 1, in a typical layout, a CPU or a central controller 12, including the typical complement of RAM, ROM, hard disc and other memory runs a software program that controls the overall operation, including the interfacing to a seat sensor array 14 which provides occupancy signals to the CPU 12, via a sensor interface 16 [0034] when the CPU 12 outputs to its output MUX line 84, an address field 86 consisting of a predetermined number of bits which are provided to each of the aforementioned MUXes, the sensor output for a particular seat is a into the first MUX 83a is selected, which is then also selected by the main MUX 80 and presented to the CPU 12. [0036] each seat is provided with its own smart sensor 50, which is a small electronic subsystem as illustrated in FIG. 5. That smart sensor 50 includes the physical sensor 40 described above, or possibly a wireless sensor connected thereto, with a local CPU 52 that is programmed with the seat address 54 at which it is located and also includes a power interface 60 and a communication port 56 [0037] The device 70 is associated with and comprises an amenities ordering system. In FIG. 5 it is shown attached to the unit 50 and of being in communication with its CPU 52. It is inherent that the amenities ordering system 70 automatically identifies to the central CPU 12 [0038] the contact sensor 40 may be provided as a ribbon or strip positioned in the upholstery, attached to the seat cushion, or the like. [0039] a radio frequency ID tag (RF ID tag) with a unique code can be provided at each strip sensor such that the RF ID tag is enabled when sufficient weight is applied to the seat and a local reader. The seat occupancy detection can be done wirelessly or by a polling scheme with each device having a unique address, which is set via switches or via E-RAM), wherein each of the module drivers has a function of obtaining the load ID from each of the first loads in a respective one of the areas and transmitting the load ID to the power distribution section ([0036] each seat is provided with its own smart sensor 50, which is a small electronic subsystem as illustrated in FIG. 5. That smart sensor 50 includes the physical sensor 40 described above, or possibly a wireless sensor connected thereto, with a local CPU 52 that is programmed with the seat address 54 at which it is located and also includes a power interface 60 and a communication port 56 [0037] The device 70 is associated with and comprises an amenities ordering system. In FIG. 5 it is shown attached to the unit 50 and of being in communication with its CPU 52. It is inherent that the amenities ordering system 70 automatically identifies to the central CPU 12 [0038] the contact sensor 40 may be provided as a ribbon or strip positioned in the upholstery, attached to the seat cushion, or the like. [0039] a radio frequency ID tag (RF ID tag) with a unique code can be provided at each strip sensor such that the RF ID tag is enabled when sufficient weight is applied to the seat and a local reader), the power distribution section has a function of transmitting the module driver ID to each of the module drivers on the basis of the load ID received ([0028] Referring now to FIG. 1, in a typical layout, a CPU or a central controller 12, including the typical complement of RAM, ROM, hard disc and other memory runs a software program that controls the overall operation, including the interfacing to a seat sensor array 14 which provides occupancy signals to the CPU 12, via a sensor interface 16 [0034] when the CPU 12 outputs to its output MUX line 84, an address field 86 consisting of a predetermined number of bits which are provided to each of the aforementioned MUXes, the sensor output for a particular seat is read by the CPU 12. For example, for an address line consisting of all zeros, the first input 44a into the first MUX 83a is selected, which is then also selected by the main MUX 80 and presented to the CPU 12. [0036] each seat is provided with its own smart sensor 50, which is a small electronic subsystem as illustrated in FIG. 5. That smart sensor 50 includes the physical sensor 40 described above, or possibly a wireless sensor connected thereto, with a local CPU 52 that is programmed with the seat address 54 at which it is located and also includes a power interface 60 and a communication port 56 [0037] The device 70 is associated with and comprises an amenities ordering system. In FIG. 5 it is shown attached to the unit 50 and of being in communication with its CPU 52. It is inherent that the amenities ordering system 70 automatically identifies to the central CPU 12 [0038] the contact sensor 40 may be provided as a ribbon or strip positioned in the upholstery, attached to the seat cushion, or the like. [0039] a radio frequency ID tag (RF ID tag) with a unique code can be provided at each strip sensor such that the RF ID tag is enabled when sufficient weight is applied to the seat and a local reader. The seat occupancy detection can be done wirelessly or by a polling scheme with each device having a unique address, which is set via switches or via E-RAM), and each of the module drivers has a function of obtaining its own module driver ID. (Fig. 5 element 50 smart sensor element 54 seat address) Element 50 smart sensors are considered to be the module drivers, element 40 sensors are considered to be the first loads, element 54 seat address is considered to be the module driver ID, the ID tag is considered to be the load ID and the element 12 CPU/element 70 touch display screen are considered to be the power distribution section.
In Claim 2, Grunfeld teaches wherein a respective one of the module drivers and a plurality of the first loads to be controlled by the respective one of the module drivers are disposed in each of the plurality of areas ([0036] each seat is provided with its own smart sensor 50, which is a small electronic subsystem as illustrated in FIG. 5. That smart sensor 50 includes the physical sensor 40), the information to be transmitted from each of the module drivers to the power distribution section includes the plurality of load IDs obtained from at least the plurality of the first loads ([0036] each seat is provided with its own smart sensor 50, which is a small electronic subsystem as illustrated in FIG. 5. That smart sensor 50 includes the physical sensor 40 described above, or possibly a wireless sensor connected thereto, with a local CPU 52 that is programmed with the seat address 54 at which it is located and also includes a power interface 60 and a communication port 56 [0038] the contact sensor 40 may be provided as a ribbon or strip positioned in the upholstery, attached to the seat cushion, or the like. [0039] a radio frequency ID tag (RF ID tag) with a unique code can be provided at each strip sensor such that the RF ID tag is enabled when sufficient weight is applied to the seat and a local reader [0037] The device 70 is associated with and comprises an amenities ordering system. In FIG. 5 it is shown attached to the unit 50 and of being in communication with its CPU 52. It is inherent that the amenities ordering system 70 automatically identifies to the central CPU 12), and the power distribution section determines the module driver ID on the basis of the plurality of load IDs. ([0036] each seat is provided with its own smart sensor 50, which is a small electronic subsystem as illustrated in FIG. 5. That smart sensor 50 includes the physical sensor 40 described above, or possibly a wireless sensor connected thereto, with a local CPU 52 that is programmed with the seat address 54 at which it is located and also includes a power interface 60 and a communication port 56 [0037] The device 70 is associated with and comprises an amenities ordering system. In FIG. 5 it is shown attached to the unit 50 and of being in communication with its CPU 52. It is inherent that the amenities ordering system 70 automatically identifies to the central CPU 12 [0038] the contact sensor 40 may be provided as a ribbon or strip positioned in the upholstery, attached to the seat cushion, or the like. [0039] a radio frequency ID tag (RF ID tag) with a unique code can be provided at each strip sensor such that the RF ID tag is enabled when sufficient weight is applied to the seat and a local reader. The seat occupancy detection can be done wirelessly or by a polling scheme with each device having a unique address, which is set via switches or via E-RAM) Element 50 smart sensors are considered to be the module drivers, element 40 sensors are considered to be the first loads, element 54 seat address is considered to be the module driver ID, the ID tag is considered to be the load ID and the element 12 CPU/element 70 touch display screen are considered to be the power distribution section.
In Claim 3, Grunfeld teaches An on-vehicle controller, comprising: ([0009] In accordance with the invention, each seat of a movie theater, concert hall, auditorium, bus, ship, airplane or the like is equipped with an occupancy sensor to detect whether the seat is being occupied and to transmit the signal accordingly to a central processor or computer system, which can be a CPU, a controller or the like.) Attorney Ref. No.: 6006-0407 module drivers capable of being disposed in in any one of a plurality of areas on a vehicle to control a plurality of first loads having their own load IDs (Fig. 5 element 50 smart sensor element 40 sensor [0036] each seat is provided with its own smart sensor 50, which is a small electronic subsystem as illustrated in FIG. 5. That smart sensor 50 includes the physical sensor 40 described above, or possibly a wireless sensor connected thereto, with a local CPU 52 that is programmed with the seat address 54 at which it is located and also includes a power interface 60 and a communication port 56 [0038] the contact sensor 40 may be provided as a ribbon or strip positioned in the upholstery, attached to the seat cushion, or the like. [0039] a radio frequency ID tag (RF ID tag) with a unique code can be provided at each strip sensor such that the RF ID tag is enabled when sufficient weight is applied to the seat and a local reader); and a power distribution section configured so as to be able to communicate with the module drivers and so as to store module driver IDs allocated to the plurality of areas while being associated with the respective load IDs ([0028] Referring now to FIG. 1, in a typical layout, a CPU or a central controller 12, including the typical complement of RAM, ROM, hard disc and other memory runs a software program that controls the overall operation, including the interfacing to a seat sensor array 14 which provides occupancy signals to the CPU 12, via a sensor interface 16 [0034] when the CPU 12 outputs to its output MUX line 84, an address field 86 consisting of a predetermined number of bits which are provided to each of the aforementioned MUXes, the sensor output for a particular seat is read by the CPU 12. For example, for an address line consisting of all zeros, the first input 44a into the first MUX 83a is selected, which is then also selected by the main MUX 80 and presented to the CPU 12. [0036] each seat is provided with its own smart sensor 50, which is a small electronic subsystem as illustrated in FIG. 5. That smart sensor 50 includes the physical sensor 40 described above, or possibly a wireless sensor connected thereto, with a local CPU 52 that is programmed with the seat address 54 at which it is located and also includes a power interface 60 and a communication port 56 [0037] The device 70 is associated with and comprises an amenities ordering system. In FIG. 5 it is shown attached to the unit 50 and of being in communication with its CPU 52. It is inherent that the amenities ordering system 70 automatically identifies to the central CPU 12 [0038] the contact sensor 40 may be provided as a ribbon or strip positioned in the upholstery, attached to the seat cushion, or the like. [0039] a radio frequency ID tag (RF ID tag) with a unique code can be provided at each strip sensor such that the RF ID tag is enabled when sufficient weight is applied to the seat and a local reader. The seat occupancy detection can be done wirelessly or by a polling scheme with each device having a unique address, which is set via switches or via E-RAM), wherein the power distribution section has a function of obtaining the respective load IDs from the plurality of first loads to be controlled by the respective module drivers via the respective module drivers and also has a function of transmitting the module driver IDs determined on the basis of the obtained respective load IDs to the respective module drivers ([0028] Referring now to FIG. 1, in a typical layout, a CPU or a central controller 12, including the typical complement of RAM, ROM, hard disc and other memory runs a software program that controls the overall operation, including the interfacing to a seat sensor array 14 which provides occupancy signals to the CPU 12, via a sensor interface 16 [0034] when the CPU 12 outputs to its output MUX line 84, an address field 86 consisting of a predetermined number of bits which are provided to each of the aforementioned MUXes, the sensor output for a particular seat is read by the CPU 12. For example, for an address line consisting of all zeros, the first input 44a into the first MUX 83a is selected, which is then also selected by the main MUX 80 and presented to the CPU 12. [0036] each seat is provided with its own smart sensor 50, which is a small electronic subsystem as illustrated in FIG. 5. That smart sensor 50 includes the physical sensor 40 described above, or possibly a wireless sensor connected thereto, with a local CPU 52 that is programmed with the seat address 54 at which it is located and also includes a power interface 60 and a communication port 56 [0037] The device 70 is associated with and comprises an amenities ordering system. In FIG. 5 it is shown attached to the unit 50 and of being in communication with its CPU 52. It is inherent that the amenities ordering system 70 automatically identifies to the central CPU 12 [0038] the contact sensor 40 may be provided as a ribbon or strip positioned in the upholstery, attached to the seat cushion, or the like. [0039] a radio frequency ID tag (RF ID tag) with a unique code can be provided at each strip sensor such that the RF ID tag is enabled when sufficient weight is applied to the seat and a local reader. The seat occupancy detection can be done wirelessly or by a polling scheme with each device having a unique address, which is set via switches or via E-RAM), and the respective module drivers have a function of obtaining their own module driver IDs (Fig. 5 element 50 smart sensor element 54 seat address). Element 50 smart sensors are considered to be the module drivers, element 40 sensors are considered to be the first loads, element 54 seat address is considered to be the module driver ID, the ID tag is considered to be the load ID and the element 12 CPU/element 70 touch display screen are considered to be the power distribution section.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH TRAN whose telephone number is (313)446-6642.  The examiner can normally be reached on 7:30am-4:30pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.A.T./Examiner, Art Unit 3664                                                                                                                                                                                                        
/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664